Name: Council Regulation (EEC) No 1255/82 of 13 May 1982 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and Barbados, the People' s Republic of the Congo, Fiji, the Cooperative Republic of Guyana, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, Mauritius, the Republic of Surinam, the Kingdom of Swaziland, the United Republic of Tanzania, Trinidad and Tobago, the Republic of Uganda and the Republic of Zimbabwe on the accession of the latter country to Protocol 7 on ACP sugar annexed to the Second ACP-EEC Convention
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 5 . 82 Official Journal of the European Communities No L 147/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1255/82 of 13 May 1982 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and Barbados, the People's Republic of the Congo, Fiji , the Cooperative Republic of Guyana, Jamaica, the Republic of Kenya , the Democratic Republic of Madagascar, the Republic of Malawi , Mauritius , the Republic of Surinam, the Kingdom of Swaziland, the United Republic of Tanzania, Trinidad and Tobago, the Republic of Uganda and the Republic of Zimbabwe on the accession of the latter country to Protocol 7 on ACP sugar annexed to the Second ACP-EEC Convention THE COUNCIL OF THE EUROPEAN COMMUNITIES, on the accession of the latter country to the said Protocol , HAS ADOPTED THIS REGULATION : Article 1 An Agreement in the form of an exchange of letters between the European Economic Community and Barbados, the People's Republic of the Congo, Fiji , the Cooperative Republic of Guyana, Jamaica, the Repu ­ blic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi , Mauritius, the Republic of Surinam, the Kingdom of Swaziland, the United Repu ­ blic of Tanzania, Trinidad and Tobago, the Republic of Uganda and the Republic of Zimbabwe on the accession of the latter country to Protocol 7 on ACP sugar annexed to the Second ACP-EEC Convention is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regula ­ tion . Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission , Whereas the Agreement on the accession of the Republic of Zimbabwe to the Second ACP-EEC Convention (') entered into force on 1 March 1982 ; Whereas that Agreement, in its Annex 3, provided in particular that Zimbabwe should become a member of Protocol 7 on ACP sugar annexed to the Second ACP-EEC Convention and that it should enjoy the award of a quantity of sugar of 25 000 tonnes of white equivalent per annum ; Whereas the ACP States concerned, in a letter of 15 March 1982, have signified their consent to the acces ­ sion of Zimbabwe to the said Protocol ; Whereas the implementation of the aforesaid Protocol is carried out within the framework of the common organization of the market in the sugar sector ; Whereas it is appropriate to approve an Agreement in the form of an exchange of letters between the Euro ­ pean Economic Community, the States referred to in the aforesaid Protocol and the Republic of Zimbabwe Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agree ­ ment referred to in Article 1 in order to bind the Community . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.(') OJ No L 24, 30 . 1 . 1982, p . 2 . No L 147/2 Official Journal of the European Communities 26 . 5 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Libreville , 13 May 1982. For the Council The President L. TINDEMANS